Citation Nr: 1822100	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  15-31 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include basal cell carcinoma, and to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, but was most recently certified to the Board by the Winston-Salem RO.  In the March 2013 rating decision, in pertinent part, the RO denied service connection service connection for cancer and basal cell carcinoma.  

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

In April 2013 statements, the Veteran attempted to raise the issues of service connection for rheumatoid disease, a bladder disorder, and hearing loss.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

In a December 2016 statement, the Veteran attempted to raise the additional issues of service connection for a low back disorder and arteriosclerosis of the stomach artery.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2017).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  Id.  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2017).  These requests are referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA regulations provide that a veteran who had active military, naval, or air service between April 1, 1968 and August 31, 1971, in a unit that the Department of Defense has determined to have operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the Veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iv) (2017).  

The Veteran's entire period of active service was within the presumptive period.  His service personnel records indicate service in the 1st Battalion, 23rd Infantry, 2nd Infantry Division.  The Department of Defense has identified that unit as operating in the Korean DMZ during that period.  See M21-1 IV.ii.1.H.4.b.  The Veteran is therefore presumed to have been exposed to herbicides.  

VA's duty to assist includes the obligation to provide an examination with regard to a claim for disability compensation when there is competent evidence of a disability that may be associated with an in-service disease, injury or event, but there is insufficient information to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The AOJ denied the Veteran's claim for service connection without first arranging for an examination by a qualified medical professional for help in determining whether the Veteran's claimed disability is related to service.

The Veteran's VA treatment records during the period on appeal indicate a diagnosis of basal cell carcinoma.  The Veteran has contended that his cancer may have been caused by exposure to herbicides in the Korean DMZ and testified during the February 2018 hearing that the lump eventually identified as basal cell carcinoma first appeared shortly before or shortly after his separation from active duty service.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  This evidence meets that threshold, and an examination is necessary.  

The Board notes that basal cell carcinoma is not among the disorders for which service connection is presumed given presumptive exposure to herbicides.  38 C.F.R. 3.309(e) (2017).  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The examiner should therefore opine as to the possibility of service connection, notwithstanding the presumptive regulations.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate clinician for his skin cancer.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had skin cancer during the period on appeal (which began in February 2012) that began during active service or is related to an incident of service, including exposure to herbicides.

The examiner is advised that, based on the Veteran's service in the Korean DMZ, exposure to herbicides is presumed.  The examiner is also advised that service connection can be established due to herbicide exposure by direct proof of causation, and that it is insufficient to conclude that there is no direct causation simply because skin cancer is not on the list of diseases and conditions that are presumptively associated with exposure to herbicide agents.  

Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's testimony during the February 2018 hearing regarding the nature and onset of his skin symptoms.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  

If the above requested opinion cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





